DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
3.	In the previous action, the drawings were objected to.  The examiner thanks the applicant for making the changes to the drawings and thus withdraws the objection to drawings.  
In the previous action, the claims were rejected under 112 paragraph b.  The examiner thanks the applicant for amending the claims and thus withdraws the previous 112 rejections.  
4.	Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive in view of the amendment.  Applicant’s argument that the prior art Buss fails to disclose the amended limitation is not persuasive.  The examiner indicated paragraphs 0025-0026 of Buss because it discloses an electronic unit that is in signal communication with the cleaning unit and sensor unit/camera, wherein the electronic unit may be arranged in a vehicle as an on-board electronic system.  Thus, it reads on a driver assistance system.  Since, the system is in communication with the cleaning unit and sensor unit/camera, it is implicitly taught, that the cleaning unit reports a current state of the cleaning and/or cleaning progress to the driver assistance system.  It is also implicit that any degradation of measurement results of the sensor caused by contamination would be taken into account in the function of the on-board electronic driver assistance system.  Since the electronic system is connected to the sensor, any contamination would result in impacting the function of the electronic system and provide improper results.     


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 13-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 13 recites the limitation "the measurement results of the at least one sensor". There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it will read as “measurement results of the at least one sensor”.
8.	Claim 14 recites the limitation "the at least one sensor housing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Is it referring to the sensor housing?  For examination purposes, it will be interpreted and read as “the sensor housing”. 
9.	Claim 22 recites the limitation "the measurement results of the at least one sensor". There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it will read as “measurement results of the at least one sensor” or “a plurality of measurement results of the at least one sensor”.  
10.	Due to their dependency from claims 13 or 22, claims 15-21, 23, and 25 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 13-20, 22-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buss (DE102016108978A1: See English Machine Translation Provided).
13.	Regarding claim 13, Buss teaches a device (10, fig 1) for acquiring a surrounding environment of a vehicle (100, fig 11, abstract), comprising: a sensor housing (camera unit 11, fig 1, para 0045) and at least one sensor situated inside the sensor housing (implicitly taught by camera unit), the sensor housing having a transmit/receive window (area behind lens 12) and a cover (lens 12) (fig 1 and para 0045) the cover being transparent for sensor signals of the sensor (implicit feature of lens), and the cover being configured to cover the transmit/receive window relative to an outer surrounding environment of the device (abstract and para 0045); and a cleaning unit (20) that is situated on an outer side of the sensor housing and can be moved along the cover by a driver (41, 42 and 45) (para 0045), the cleaning unit being configured to remove contamination from the cover (abstract, para 0045-0046), and the cleaning unit having a housing that forms, with the cover (when 20 is over lens 12), a space (cleaning chamber 21) that is closed relative to the external surrounding environment (para 0045-0047), wherein one or more cleaning elements are situated inside the housing (para 0045-0047) of the cleaning unit; wherein the cleaning unit reports a current state of cleaning and/or cleaning progress to a driver assistance system (para 0025), and a degradation of the measurement results of the sensor, caused by the current contamination, is taken into account in a driver assistance function of the driver assistance system (para 0025-0026).
14.	Regarding claim 14, Buss teaches wherein the sensor housing has at least one guide rail (43 guide element reads on rail), the cleaning unit (20) being situated on an outer side of the housing via the guide rail (43), and the cleaning unit being movable along the guide rail by the driver (para 0045-0046 and 0049-0051).
15.	Regarding claim 15, Buss teaches wherein the one or more cleaning elements includes at least one wiper blade that is in frictional contact with the cover (para 0021).
16.	Regarding claim 16, Buss teaches the cleaning unit includes at least one heating element that is configured to heat the cover and/or the closed space (para 0026).
17.	Regarding claim 17, Buss teaches wherein the one or more cleaning elements includes at least one nozzle that is designed to spray a cleaning fluid onto the cover (para 0021). 
18.	Regarding claim 18, Buss teaches wherein the cleaning fluid is water (para 0012 and 0030).
19.	Regarding claim 19, Buss teaches the driver includes a lever mechanism (para 0019). 
20.	Regarding claim 20, Buss teaches wherein the cleaning unit includes a detector unit that is configured to acquire a contamination of the cover (para 0026).
21.	Regarding claim 22, Buss teaches a method for cleaning a cover (lens) of a device for acquiring a surrounding environment of a vehicle (abstract), the device including a sensor housing (camera unit 11, fig 1, para 0045) and at least one sensor situated inside the sensor housing (implicitly taught by camera unit), the sensor housing having a transmit/receive window (area behind lens 12) and a cover (lens 12) (fig 1 and para 0045), the cover being transparent for sensor signals of the sensor (implicit feature of lens), and the cover being configured to cover the transmit/receive window relative to an outer surrounding environment of the device (abstract and para 0045); and a cleaning unit (20) that is situated on an outer side of the sensor housing and can be moved along the cover by a driver (41, 42 and 45) (para 0045), the cleaning unit being configured to remove contamination from the cover (abstract, para 0045-0046), a sensor housing (camera unit 11, fig 1, para 0045) and at least one sensor situated inside the sensor housing (implicitly taught by camera unit), the sensor housing having a transmit/receive window (area behind lens 12) and a cover (lens 12) (fig 1 and para 0045), the cover being transparent for sensor signals of the sensor (implicit feature of lens), and the cover being configured to cover the transmit/receive window relative to an outer surrounding environment of the device (abstract and para 0045); and a cleaning unit (20) that is situated on an outer side of the sensor housing and can be moved along the cover by a driver (41, 42 and 45) (para 0045), the cleaning unit being configured to remove contamination from the cover (abstract, para 0045-0046), and the cleaning unit having a housing that forms, with the cover (when 20 is over lens 12), a space (cleaning chamber 21) that is closed relative to the external surrounding environment (para 0045-0047), the method comprising the following steps: moving the cleaning, by the driver, along the cover, the cleaning unit having a housing that forms, with the cover (when 20 is over lens 12), a space (cleaning chamber 21) that is closed relative to an external surrounding environment (para 0045-0047), one or more cleaning elements being situated inside the housing (para 0045-0047); and removing contamination from the cover by the cleaning elements of the cleaning unit (para 0045-0047); wherein the cleaning unit reports a current state of cleaning and/or cleaning progress to a driver assistance system (para 0025), and a degradation of the measurement results of the sensor, caused by the current contamination, is taken into account in a driver assistance function of the driver assistance system (para 0025-0026).
22.	Regarding claim 23, Buss teaches wherein the cleaning unit is brought into a park position after the removing of the contamination has taken place (para 0011, 0017, 0019, and 0027, stopping after cleaning reads on park position). 
23.	Regarding claim 25, Buss teaches wherein the cleaning unit reports its current position relative to the transmit/receive window to a driver assistance system (para 0025), and a degree of occlusion of a field of view of the sensor, by the cleaning unit, is taken into account in a driver assistance function (para 0025, based on position of the cleaning unit). 
Claim Rejections - 35 USC § 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Buss (DE102016108978A1: See English Machine Translation Provided).
27.	Regarding claim 21, since Buss teaches using a heating element to heat the fluid and cleaning unit (para 0026 and 0030), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cleaning unit to include a temperature sensor that is configured and situated to acquire a temperature of the cover and/or a temperature inside the closed space in order to coordinate appropriate heating as required.
Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714